Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 30, 2005, which ruled that claimant’s request for a hearing was untimely.
We find no reason to disturb the decision of the Unemployment Insurance Appeal Board that claimant’s request for a hearing was untimely. Claimant testified that he received the initial determination on February 17, 2005 which notified him that he was ineligible to receive unemployment insurance benefits. Although claimant read the back of the notice of determination which set forth the strict 30-day time limit in which to request a hearing (see Labor Law § 620 [1] [a]), his request for a hearing was not mailed until March 23, 2005. Inasmuch as claimant failed to provide a reasonable excuse for his delay in failing to comply with the 30-day statutory time period, we find no reason to disturb the Board’s decision (see Matter of Bryant [Commissioner of Labor], 24 AD3d 942, 943 [2005]; Matter of Havens [Commissioner of Labor], 276 AD2d 987 [2000], appeal dismissed 96 NY2d 730 [2001]).
Spain, J.P., Mugglin, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.